DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 21 March 2022.  Amendments to claims 1, 6, 7 and 12 are acknowledged and have been carefully considered.  Claims 4, 5, 10, 11, 15, and 16 are cancelled.  Claims 1-3, 6-9, and 12-14 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-9, and 12-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per system Claim 6:
A system for profit sharing, connected to a user device, wherein the profit obtained from commercial advertisement, the system comprises:
a distributed ledger network, having multiple nodes and storing at least one ledger recorded with a plurality of event records in each node; and a computing device, accessing to the distributed ledger network, wherein the computing device performs: 
obtaining the first event information, the first category information, the second event information and the second category information according to the plurality of event records; 
deciding a first sharing rate according to the first event information and the first category information based on online information platforms; 
obtaining a first sharing amount according to the first sharing rate and a first shared profit of the first category information based on the online information platforms; 
deciding a second sharing rate according to the second event information and the second category information; 
obtaining a second sharing amount according to the second sharing rate and a second shared profit of the second category information; 
deciding a total sharing amount by summing up the first sharing amount and the second sharing amount; 
returning the total sharing amount in response to receiving a request from a user device without returning at least one of:
a value set of the first event information, the first category information, the second event information and the second category information;
a value set of the first sharing rate and the second sharing rate; and
a value set of the first sharing amount and the second sharing amount;
receiving a first proof profit and a second proof profit from the user device;
obtaining a first proof amount according to the first sharing rate and the first proof profit;
obtaining a second proof amount according to the second sharing rate and the second proof profit;
deciding a total proof sharing amount by summing up the first proof amount and the second proof amount; and
returning the total proof sharing amount to the user device for checking a trustworthiness of returned total proof sharing amount.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the analysis under the Mayo framework, claims 1-3  is/are drawn to methods (i.e., a process), and claims 6-9 and 12-14 is/are drawn to a system (i.e., a machine/manufacture).  As such, claims 1-3, 6-9, and 12-14 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of obtaining the first event information, the first category information, the second event information and the second category information according to the plurality of event records; deciding a first sharing rate according to the first event information and the first category information; obtaining a first sharing amount according to the first sharing rate and a first shared profit of the first category information; deciding a second sharing rate according to the second event information and the second category information; obtaining a second sharing amount according to the second sharing rate and a second shared profit of the second category information; deciding a total sharing amount by summing up the first sharing amount and the second sharing amount; and returning the total sharing amount in response to receiving a request from a user device.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including agreements in the form of contracts or legal obligations, and also is similar to mental processes including concepts performed in the human mind including observation, evaluation, judgement, or opinion.

Independent claims 1 and 12 recites/describes identical or nearly identical steps with respect to claim one (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or computing system including a local registry or memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicant’s as filed written description paragraph [7] recites “computing device includes a communication device, connected to a distributed ledger network storing a plurality of event records; and a processor, connected to the communication device,” written description paragraph [14] recites “system 100' also includes a computing device 110 and a distributed ledger network 120, however, the computing device 110 is a node on the distributed ledger network,” written description paragraph [17] recites “computing device 110 includes a communication device 112 and a processor 114. The communication device 112 is, for example, a chip compatible with at least one of Wi-Fi, LAN, Ethernet, Bluetooth, and LTE,” written description paragraph [18] recites “processor 114 performs all computing needed to implement the function provided by the computing device 110. The processor is, for example, a CPU, a DSP, an ASIP or other devices having computing capabilities,” written description paragraph [19] recites “computing device 110 may optionally be configured with a storage device, such as a Hard Disk Drive (HDD) and a Solid-state drive (SSD) . In another embodiments, the computing device 110 may store data on an external device (for example, a cloud storage or a blockchain network),” and written description paragraph [20] recites, “nodes of the distributed ledger network 120 may be any device with communication capabilities, storage space and computing capabilities, for example, personal computers, notebooks, tablets and mobile devices, but the invention is not limited thereto.”  Thus the claimed inventive steps are performed by generic or general purpose computing systems executing well known and understood instructions and processes which do not comprise significantly more than a known computing system, or comprise improvements to another technological field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations, considered as a whole and as an ordered combination provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 2-5, 7-11, and 13-16 are directed to the judicial exception as explained above for Claims 1, 6, and 12 and are further directed to limitations directed to detecting user interactions and recording the interactions as a click log on a blockchain, determining a sharing rate, determining example or test profits (proof profit), and determining a profit sharing rate.  These limitations or processes are considered to be executed by the general purpose computing system as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 2-5, 7-11, and 13-16 do not add more to the abstract idea of independent Claims 1, 6, and 12 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiTomaso (20190279241).

Claims 1, 6, and 12:	DiTomaso discloses a method, system, and computing device for profit sharing, comprising: 
a distributed ledger network, storing at least one ledger recorded with a plurality of event records ([41, Fig. 1]); and a computing device, connected to the distributed ledger network ([41, Fig. 1]), wherein the computing device performs: obtaining the first event information, the first category information, the second event information and the second category information according to the plurality of event records ([42, 44, 79, 80, 81 “transaction log which is structured as a sequence of hash-linked data blocks, where each data block may include a sequence of N transactions where N is equal to or greater than one. In the example embodiments herein, the transactions may be associated with the exchange of website value/equity for user-generated content,”]) ;
deciding a first sharing rate (i.e., percentage of shared revenues with respect to category of advertisement clicks or interactions as per spec. para. [41]-[43]) according to a first event information and a first category information ([81 “transactions may be associated with the exchange of website value/equity for user-generated content. Accordingly, data blocks stored within the chain may include information identifying user-generated content, value provided on behalf of the website for the user-generated content, a hash value of a previous data block in the chain,” 83 “host platform 420 can release a digital value to a user account associated with the user-generated content via a blockchain 440 implemented by a plurality of blockchain peer nodes,”]); 
obtaining a first sharing amount according to the first sharing rate and a first shared profit of the first category information ([89 “identifier 612 may be an important aspect in determining a value for the user-generated content. For example, a user with a higher reputation (e.g., a greater peer review rating, a syndicated writer, a celebrity, etc.) may be given greater value for their web content than an unknown and/or new user,” 91-94]); 
deciding a second sharing rate according to a second event information and a second category information ([89, 91-93, 94 “the value of the content may change. This change in value may be referred to as extrinsic value. For example, the content may be such that it draws more visitors to a site, or otherwise grows in popularity over time (e.g., through user reputation, etc.). The system described herein may generate an extrinsic value 624 for the content after it has aged and store the extrinsic value 624 in a data block 620 on the blockchain,” 95]); 
obtaining a second sharing amount according to the second sharing rate and a second shared profit of the second category information ([50-69]); 
deciding a total sharing amount by summing up the first sharing amount and the second sharing amount ([50 “wallet 250 may store value that has been transferred or is otherwise held by the customers. The wallet 250 may include a box or some other digital representation that appears in a corner of the screen containing the value of customer's wallet,” 51-69]); and 
returning the total sharing amount in response to receiving a request from a user device ([102-105]) without returning at least one of:
a value set of the first event information, the first category information, the second event information and the second category information (i.e., system does not provide any related information as per spec. paras. [60]-[64], and thus it is difficult to determine specific information) ([103 “determining the uniqueness may include determining whether the content has been previously added to a different website. As an example, different values may be assigned to image content, text content, and video content, respectively. In some embodiments, the method may further include determining computing resources that were consumed by the user device when generating the content, and the value is further determined based on the determined computing resources consumed,” 107 “performing a modification to the value for the content based on traffic to the website associated with the content, and storing the modified value via a data block among the hash-linked chain of data blocks,” 96, 97 (i.e., intrinsic and extrinsic value)]);
a value set of the first sharing rate and the second sharing rate ([103, 107, 96, 97]); and
a value set of the first sharing amount and the second sharing amount ([103, 107, 96, 97]).  Examiner Note:  The Examiner, under a broadest reasonable interpretation, interprets the claimed limitations to recite the determination of system event information by means of indirect measurements as opposed to direct measurements and thus determines cited to prior art reference DiTomaso discloses the limitations as claimed by the instant invention as claimed.
receiving a first proof profit and a second proof profit from the user device; obtaining a first proof amount according to the first sharing rate and the first proof profit; obtaining a second proof amount according to the second sharing rate and the second proof profit; deciding a total proof sharing amount by summing up the first proof amount and the second proof amount; and returning the total proof sharing amount to the user device for checking a trustworthiness of returned total proof sharing amount ([79 “blockchain transactions typically must be “endorsed” by certain blockchain members and only endorsed transactions may be committed to the blockchain and have an effect on the state thereof. Other transactions which are not endorsed can be disregarded. Some blockchains may include special or customized chaincodes for customized management functions, data access, communications,” 80 “ledger includes a blockchain (also referred to as a chain) which is used to store an immutable, sequenced record in blocks,” 81 “all transactions on the ledger may be sequenced and cryptographically linked together in an immutable fashion. Accordingly, it is not possible to tamper with the ledger data without breaking the hash links. A hash of a most recently added blockchain block represents every transaction on the chain that has come before it, making it possible to ensure that all peer nodes are in a consistent and trusted state,” 83 “If it is determined that the content is authentic (or otherwise not copied from another site), the host platform 420 can release a digital value to a user account associated with the user-generated content via a blockchain 440 implemented by a plurality of blockchain peer nodes,”]). Examiner Note:  The Examiner interprets Applicant’s claimed “proof profit” to be as recited at written description as filed paragraph [71], “news providers may input any proof profit amount to check whether the output is correct. If the output is always correct with the proof profits inputted by the news providers and other information provided to the news providers, then the news providers may assume that the system 100 and the computing device 110 are trustworthy.”

Claims 2, 8, and 13:	DiTomaso discloses the method, system, and computing device as for claims 1, 6, and 12 and DiTomaso further discloses: 
detecting an event in response to a click of an advertisement displayed on the news page or a click of a hyperlink of a news ([70-74, 75 “coins can be distributed based upon any interaction or any form of value add to the internet—likes, favorites, up votes, down votes, clicks, purchases of items,”]); 
recording an event record in response to the detection of the event, wherein the event record is recorded on a blockchain and corresponding to at least one of a click log, a watch time and a traffic value ([88 “intrinsic and extrinsic values of content via a blockchain,” 89-93, 94 “change in value may be referred to as extrinsic value. For example, the content may be such that it draws more visitors to a site, or otherwise grows in popularity over time (e.g., through user reputation, etc.). The system described herein may generate an extrinsic value 624 for the content after it has aged,” Fig. 6B]); and 
determining the first category information, second category information, first event information and second event information according to a normal event record of the event record ([94-96]).  

Claims 3, 9, and 14:	DiTomaso discloses the method, system, and computing device as for claims 1, 6, and 12 and DiTomaso further discloses wherein the step of deciding the first sharing rate according to the first event information and the first category information comprises at least one of: 
calculating a ratio of a first click count of the first event information to a first category click count of the first category information as the first sharing rate ([55-69, 75, 94-96]); 
calculating a ratio of a first watching time of the first event information to a first category watching time of the first category information as the first sharing rate([55-69, 75, 94-96]); and 
calculating a ratio of a first traffic value of the first event information to a first category traffic value of the first category information as the first sharing rate ([24 “aspect used to determine the value is up votes and down votes, but also time the consumers of the value/content remain on site, engage with the content, share the content, back-link to the content,” 55-69, 75, 94-96])]).  

	Claim 7:	DiTomaso discloses the computing device as for claim 6 above, and DiTomaso further discloses wherein the computing device is a node of the distributed ledger network ([98 “includes one or more of a client, a peer node, an endorser node, and an ordering node,” 99-102]).

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted 21 March 2022 with respect to the rejection of claims 1-3, 6-9, and 12-14 have been carefully considered and are addressed below.
Claim Rejections - 35 USC § 112
	Applicant’s amendments to Claim 1 more clearly specifying the implementation of the claimed invention by a computing device are acknowledged and the rejection is withdrawn.
Claim Rejections - 35 USC § 101
	Applicants argue that the instant invention is eligible under 35 USC 101 because the “claimed invention is directed to return a total sharing amount and to not return at least one value set of an event/category information, a sharing rate, and a sharing amount, so that the other news providers can not know the exact shared amount,” as disclosed by the written description paras. [60]-[66].  As interpreted by the Examiner, Applicants argue that the limited access to each entities’ profit values by restricting access to the information availability constitutes a practical application.
	Examiner respectfully disagrees and replies that the claimed selection of information for limited distribution and display is interpreted by the Examiner to be performed by a general purpose computing system operating by accessing databases and information representing activities on a public blockchain/ledger system.  The system components accessed and operated upon by the instant invention represent information selected and interpreted by the claimed system in a manner which accesses and distributes information by accessing databases and other information by the use of well-known computing operations.  The invention is not interpreted by the Examiner to improve computing systems nor improve the implementation of blockchain technologies or systems.  While the claimed invention is implemented using blockchain technology and such technology is restricted to a computer implementation, the instant invention is not construed to be a practical application because the actions of selectively choosing data for the display and distribution to entities is performed by well known and generic computing processes and systems and do not result in the improvement of any particular technological system. 
	Thus the rejection under 35 USC 101 of all pending claims is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
Applicants argue that DiTomaso does not disclose the hiding of any parameters related to blockchain and instead discloses the showing of all transactions related to a digital currency and as well the instant invention does not track reposted user-generated content.
Examiner respectfully disagrees and replies that as cited to above, DiTomaso discloses segregation and values assigned to different elements of content including values determined and incorporated related to computing resources consumed and as well modifying values values in accordance with website traffic, and thus discloses the modification and obscuring of a variety of parameters related to website traffic.
Next the Examiner respectfully disagrees and replies that DiTomaso discloses the tracking of user entries and postings of content on a website as well as the concurrent tracking an release of digital tokens related to the postings. (see at least paras. [23] as recited “tracks and controls the release of digital tokens (such as coins) to users as the enter and post content on the website,” [40] as recited “user-generated content to the web listing such as a user review, a rating, a post, a blog, an image, a video, an audio,” [98] as recited, “user-generated content may be uploaded as supplemental content (e.g., review content, rating information, pictures, videos, etc.),” that is, DiTomaso discloses the tracking of all user posting to a given website, which would include reposting of content.
	The rejection of all claims under 102 (a)(1) in view of DiTomaso is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
See Park et al. (20210233048) for disclosures related to the creation and sharing of content utilizing a cryptocurrency account and the evaluation of the sharing with respect to a project.
See Mahajan (20200394161) for disclosures related to the measurement of activities with respect to particular products or content items.
See LaFever et al. (20190332807) for disclosures related to the selective sharing of data related to a variety of content including communications such as advertising materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682